Exhibit 10.41

 

ADDENDUM

TO

STOCK OPTION AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between Borland Software Corporation (the “Corporation”) and Scott Arnold
(“Optionee”) evidencing the stock option (the “Option”) granted to Optionee
under the terms of the Corporation’s 2002 Stock Incentive Plan, and such
provisions are effective immediately. All capitalized terms in this Addendum, to
the extent not otherwise defined herein, shall have the meanings assigned to
them in the Option Agreement.

 

SPECIAL ACCELERATION

 

1. To the extent the Option is assumed in connection with a Change in Control or
otherwise continued in effect or replaced with a substitute option, the Option
(or such substitute option) shall not accelerate to any extent upon the
occurrence of that Change in Control, and the Option (or such substitute option)
shall accordingly continue, over Optionee’s period of Service after the Change
in Control, to become exercisable for the Option Shares in one or more
installments in accordance with the provisions of the Option Agreement. However,
upon termination of Optionee’s status as an Employee of the Corporation for any
reason other than for Misconduct as such term is defined in Optionee’s offer
letter dated October 2, 2003 (the “Offer Letter”) or upon Optionee’s
Constructive Termination (as defined in the Offer Letter) within twelve (12)
months following such a Change in Control, then one hundred percent (100%) of
the unvested shares under such Option (or such substitute option), shall
automatically accelerate and such Option (or substitute option) may be exercised
for any or all of those accelerated Option Shares (or other securities) as
fully-vested shares, together with any other Option Shares (or other securities)
for which the Option has already become vested and exercisable in accordance
with the normal Vesting Schedule.

 

2. In the event of any conflict, ambiguity, or inconsistency between the
provisions of the Option Agreement and the provisions of this Addendum, to the
extent possible such provisions will be interpreted so as to resolve any such
conflict, ambiguity, or inconsistency, and if that is not possible, the
provisions of the this Addendum will prevail.

 

IN WITNESS WHEREOF, Borland Software Corporation has caused this Addendum to be
executed by its duly authorized officer as of the Effective Date specified
below.

 

BORLAND SOFTWARE CORPORATION

By:

  /s/    Timothy J. Stevens    

--------------------------------------------------------------------------------

Title:

  Sr. Vice President, General Counsel and Corporate Secretary

 

EFFECTIVE DATE: November 3, 2004